Van Deren, J.
¶32 (dissenting) — I respectfully dissent. I would hold that Detective Kevin Sawyer did more than “simply read the text messages [from Shawn Hinton] after they were delivered to the intended recipient.” Majority at 43. Sawyer engaged in a continuing search when he first searched the contacts list on Daniel Lee’s iPhone12 to find Hinton’s phone number and then used Lee’s iPhone to send and receive messages from Hinton. Under these circumstances, I would hold that Sawyer was required to obtain a search warrant and his failure to do so before conducting this search constituted a violation of article I, section 7 of our state constitution. Thus, evidence gathered as a result of the unlawful intrusion should be suppressed.
¶33 Courts are charged with enforcing legally protected expectations of privacy, even as technology advances. The majority’s opinion exposes every user of a “smartphone” to unregulated State searches of their phone’s contents, without probable cause and without a search warrant, if a police officer comes into possession of such a phone. This reasoning could be used to erode the necessity of a search warrant for home computers if police come into possession of such a personal computer. That has not been the law in Washing*46ton. See State v. Grenning, 142 Wn. App. 518, 532, 174 P.3d 706 (2008) (warrant must specifically authorize search of computer), aff’d, 169 Wn.2d 47, 234 P.3d 169 (2010); State v. Nordlund, 113 Wn. App. 171, 182, 53 P.3d 520 (2002).
¶34 Thus, the trial court should have suppressed the evidence seized as a result of the warrantless search unless one of the narrow exceptions to the warrant requirement applied, none of which are. argued here. I would reverse Hinton’s conviction and would vacate the order denying suppression of the evidence seized from Lee’s iPhone.
I. Article I, Section 7 and Fourth Amendment Protections from State Intrusion into Private Affairs
¶35 “ ‘When a party claims both state and federal constitution violations, we turn first to our state constitution.’ ” State v. Afana, 169 Wn.2d 169, 176, 233 P.3d 879 (2010) (quoting State v. Patton, 167 Wn.2d 379, 385, 219 P.3d 651 (2009)). As our Supreme Court has stated:
Although they protect similar interests, “the protections guaranteed by article I, section 7 of the state constitution are qualitatively different from those provided by the Fourth Amendment to the United States Constitution.” State v. McKinney, 148 Wn.2d 20, 26, 60 P.3d 46 (2002). The Fourth Amendment protects only against “unreasonable searches” by the State, leaving individuals subject to any manner of warrantless, but reasonable, searches.
By contrast article I, section 7 is unconcerned with the reasonableness of the search, but instead requires a warrant before any search, reasonable or not. This is because “[u]nlike in the Fourth Amendment, the word ‘reasonable’ does not appear in any form in the text of article I, section 7 of the Washington Constitution.” State v. Morse, 156 Wn.2d 1, 9, 123 P.3d 832 (2005). Understanding this significant difference between the Fourth Amendment and article I, section 7 is vital to properly analyze the legality of any search in Washington.
State v. Eisfeldt, 163 Wn.2d 628, 634-35, 185 P.3d 580 (2008) (alteration in original) (citations omitted).
*47¶36 Additionally, the United States Supreme Court encourages deference to state and lower federal courts to develop the law on privacy interests in text messages. City of Ontario v. Quon, 560 U.S. 746, 130 S. Ct. 2619, 2629, 177 L. Ed. 2d 216 (2010). In specifically declining to address whether, under the Fourth Amendment, an individual has a privacy interest in text messages sent to and from an employer-owned pager, the Court cautioned against “risk-ting] error by elaborating too fully on the Fourth Amendment implications of emerging technology before its role in society has become clear.” Quon, 130 S. Ct. at 2629. Similarly, in United States v. Jones,_U.S._, 132 S. Ct. 945, 181 L. Ed. 2d 911 (2012), the majority opinion was careful not to make an expansive rule on privacy expectations in light of current technology. Presumably, the Court was leaving such decisions to be made at the state level.
¶37 Accordingly, article I, section 7, which provides greater protection to individuals than the Fourth Amendment, is the proper analytic framework for this issue.
Article I, Section 7 Protects Individuals from Police Searches Absent a Warrant or an Exception to the Warrant Requirement
¶38 Article I, section 7 of our state constitution states, “No person shall be disturbed in his private affairs, or his home invaded, without authority of law.” In determining whether a search violated article I, section 7, we engage in a two-step analysis. The first step requires us to determine whether the State has intruded into a person’s private affairs. State v. Valdez, 167 Wn.2d 761, 772, 224 P.3d 751 (2009). “The term ‘private affair[ ]’ generally means ‘those privacy interests which citizens of this state have held, and should be entitled to hold, safe from governmental trespass.’ ” State v. Athan, 160 Wn.2d 354, 366, 158 P.3d 27 (2007) (quoting State v. Myrick, 102 Wn.2d 506, 511, 688 P.2d 151 (1984)). “In determining if an interest constitutes a ‘private affair,’ we look at the historical treatment of the *48interest being asserted, analogous case law, and statutes and laws supporting the interest asserted.” Athan, 160 Wn.2d at 366.
¶39 If we determine that the interest asserted constitutes a “private affair,” the second step asks whether the authority of law required by article I, section 7 justifies the intrusion. Valdez, 167 Wn.2d at 772. This requirement is satisfied by a valid warrant, limited to a “few ‘jealously and carefully drawn exceptions.’ ” State v. Hendrickson, 129 Wn.2d 61, 70, 917 P.2d 563 (1996) (internal quotation marks omitted) (quoting State v. Houser, 95 Wn.2d 143, 149, 622 P.2d 1218 (1980)).
¶40 Although the privacy interest asserted here, text messages sent to another individual’s smartphone, appears to be an issue of first impression in this state, Washington’s privacy act (Act), chapter 9.73 RCW, and cases interpreting it show that text messages are undoubtedly “private affairs” entitled to article I, section 7 protections. See Athan, 160 Wn.2d at 366, 370-71 (analyzing what constitutes a “private affair” for purposes of article I, section 7 by examining provisions of the Act).
¶41 In State v. Townsend, 147 Wn.2d 666, 669, 57 P.3d 255 (2002), our Supreme Court addressed whether a provision in the Act required the trial court to suppress the defendant’s e-mail and real time Internet client-to-client messages with an undercover police officer posing as a fictitious minor. It clearly determined that Townsend’s communications were private. Townsend, 147 Wn.2d at 674. The Townsend court stated:
We hold, as did the Court of Appeals, that Townsend’s communications to the fictitious child, Amber, were private. We reach that conclusion because it is readily apparent from the undisputed facts that Townsend’s subjective intention was that his messages to Amber were for her eyes only. That intent is made manifest by Townsend’s message to Amber to not “tell anyone about us.” [Townsend Clerk’s Papers] at 66. In addition, the subject matter of Townsend’s communications to Amber *49strongly suggests that he intended the communications to be private. While interception of these messages was a possibility, we cannot say that Townsend’s subjective intention that his communications were private was unreasonable under the circumstances.
147 Wn.2d at 674.
¶42 Here, as in Townsend, it is clear that Hinton intended his communications to Lee to be private. And, as the Townsend court noted, “The mere possibility that interception of the communication is technologically feasible does not render public a communication that is otherwise private.” 147 Wn.2d at 674. Likewise, the possibility that another person could potentially access Lee’s iPhone and read text messages sent to Lee from Hinton does not render Hinton’s private communications public.
¶43 This case is distinguishable from State v. Goucher, 124 Wn.2d 778, 881 P.2d 210 (1994). In Goucher, our Supreme Court held that a police detective did not violate article I, section 7 when he answered the telephone at a suspected drug dealer’s residence while executing a search warrant and then discussed a drug transaction with the caller. 124 Wn.2d at 780-81, 789. In holding that the detective did not violate article I, section 7, the court reasoned that the defendant “voluntarily exposed his desire to buy drugs to someone he did not know,” and that the defendant “neglect[ed] to observe that his conversation was with an acknowledged stranger.” Goucher, 124 Wn.2d at 784 (emphasis added).
¶44 Hinton did not voluntarily expose his desire to purchase drugs from an acknowledged stranger but, rather, communicated with an officer pretending to be Lee after the officer searched and used Lee’s iPhone. Although by sending a text message to Lee’s iPhone, Hinton risked Lee exposing his communications to others and risked his communications becoming known to law enforcement through a valid search of Lee’s iPhone pursuant to search warrant, it does not diminish his expectation that his text *50messages would not be subject to a warrantless search by government agents. See Eisfeldt, 163 Wn.2d at 637 (“[Article I, section 7 protects ‘those privacy interests which citizens of this state have held, and should be entitled to hold, safe from governmental trespass absent a warrant.’” (emphasis added) (quoting Myrick, 102 Wn.2d at 511)).
¶45 While it is technically possible for every text message sent from one smartphone to another smartphone to be tracked and viewed by people other than the recipient, this technological ability does not negate a text message user’s privacy interests, particularly from the government’s unwarranted, prying eye. See Townsend, 147 Wn.2d at 674. “ ‘Privacy is not a discrete commodity, possessed absolutely or not at all.’ ” Jones, 132 S. Ct. at 947 (Sotomayor, J., concurring) (quoting Smith v. Maryland, 442 U.S. 735, 749, 99 S. Ct. 2577, 61 L. Ed. 2d 220 (1979) (Marshall, J., dissenting)). As Justice Marshall so eloquently stated in 1979:
But even assuming, as I do not, that individuals “typically know” that a phone company monitors calls for internal reasons, it does not follow that they expect this information to be made available to the public in general or the government in particular. Privacy is not a discrete commodity, possessed absolutely or not at all. Those who disclose certain facts to a bank or phone company for a limited business purpose need not assume that this information will be released to other persons for other purposes.
Implicit in the concept of assumption of risk is some notion of choice.... [¶] nless a person is prepared to forgo use of what for many has become a personal or professional necessity, he cannot help but accept the risk of surveillance. It is idle to speak of “assuming” risks in contexts where, as a practical matter, individuals have no realistic alternative.
Smith, 442 U.S. at 749-50 (Marshall, J., dissenting) (footnote and citations omitted).
¶46 Although not directly addressing whether individuals retain a reasonable expectation of privacy in text *51messages sent to third parties, two recent United States Supreme Court cases suggest that the public has a reasonable expectation of privacy in cell phone and text message communications.
¶47 In Quon, the United States Supreme Court addressed an employee’s use of an employer-provided pager. 130 S. Ct. 2619. Although recognizing that the case touched “issues of farreaching significance” and discussed “employees’ privacy expectations vis-a-vis employer-provided technological equipment,” the Court declined to address whether Quon had a reasonable expectation of privacy in his text messages. Quon, 130 S. Ct. at 2624, 2630. Instead, the Quon Court held that even assuming Quon had a reasonable expectation of privacy, the search of text messages contained on his employer-owned pager for work-related purposes was reasonable. 130 S. Ct. at 2630-31. However, the Quon Court strongly suggested that outside the employee-employer context, the public would have a reasonable expectation of privacy in text message communications, noting:
Cell phone and text message communications are so pervasive that some persons may consider them to be essential means or necessary instruments for self-expression, even self-identification. That might strengthen the case for an expectation of privacy [in the employee-employer context]. On the other hand, the ubiquity of those devices has made them generally affordable, so one could counter that employees who need cell phones or similar devices for personal matters can purchase and pay for their own.
130 S. Ct. at 2630.
¶48 The Quon Court also equated the search of a personal e-mail account or pager with a wiretap of a person’s phone line. 130 S. Ct. at 2631. Thus, the Supreme Court in Quon strongly suggested that an individual has a reason*52able expectation of privacy in text messages under the Fourth Amendment.13
*53¶49 In Jones, the United States Supreme Court held that the installation of a global-positioning-system (GPS) tracking device on a vehicle registered to the respondent’s wife constituted a search. 132 S. Ct. at 946. The case gave the Court the opportunity to examine Fourth Amendment jurisprudence in the age of new technologies, but the Court issued a narrow rule relating to the GPS multiday search.
¶50 The majority opinion by Justice Scalia, as well as Justice Sotomayor’s and Justice Alito’s concurring opinions, denied the contention by the government that no search had occurred since Jones had “no reasonable expectation of privacy” in his vehicle’s locations on the public roads, which were visible to all. Jones, 132 S. Ct. at 957 (Sotomayor, J., concurring). The Court’s ruling that this was a search was partially based on the fact that the officers “ ‘did more than conduct a visual inspection of respondent’s vehicle.’ By attaching the device to the Jeep, officers encroached on a protected area.” Jones, 132 S. Ct. at 952 (quoting Br. of U.S., 2011 WL 3561881, at *41). The Court has previously recognized that “[p]hysically invasive inspection is simply more intrusive than purely visual inspection.” Bond v. United States, 529 U.S. 334, 337, 120 S. Ct. 1462, 146 L. Ed. 2d 365, (2000).
¶51 Similarly here, Sawyer did more than conduct a visual inspection of Lee’s iPhone. As anyone who has seen or used an iPhone knows, looking at text messages and engaging in text message conversations requires more than a visual look at the iPhone. The information obtained by Sawyer was obtained through an invasive inspection of the text messages in the iPhone’s software and through Sawyer posing as Lee using Lee’s iPhone to contact the message sender. We should not assume that Hinton had no expectation of privacy and that he reasonably expected that a government actor would search Lee’s iPhone without a warrant and initiate a conversation that would set him up for arrest.
*54f 52 Justice Sotomayor, in concurrence in Jones, emphasized the privacy concerns with new technologies such as cell phones:
More fundamentally, it may be necessary to reconsider the premise that an individual has no reasonable expectation of privacy in information voluntarily disclosed to third parties. E.g., Smith, 442 U.S., at 742; United States v. Miller, 425 U.S. 435, 443, 96 S.Ct. 1619, 48 L.Ed.2d 71 (1976). This approach is ill suited to the digital age, in which people reveal a great deal of information about themselves to third parties in the course of carrying out mundane tasks. People disclose the phone numbers that they dial or text to their cellular providers; the [uniform resource locator] s that they visit and the e-mail addresses with which they correspond to their Internet service providers; and the books, groceries, and medications they purchase to online retailers. Perhaps, as Justice ALITO notes, some people may find the “tradeoff” of privacy for convenience “worthwhile,” or come to accept this “diminution of privacy” as “inevitable,” and perhaps not. I for one doubt that people would accept without complaint the warrantless disclosure to the Government of a list of every Web site they had visited in the last week, or month, or year. But whatever the societal expectations, they can attain constitutionally protected status only if our Fourth Amendment jurisprudence ceases to treat secrecy as a prerequisite for privacy. I would not assume that all information voluntarily disclosed to some member of the public for a limited purpose is, for that reason alone, disentitled to Fourth Amendment protection.
Jones, 132 S. Ct. at 957 (citations omitted) (quoting Jones, 132 S. Ct. at 962 (Alito, J., concurring)).
¶53 Voluntarily disclosed information is also entitled to state constitutional protection. Under article I, section 7, an exception to the search warrant must apply before the evidence obtained from Lee’s iPhone can be used against Hinton. But, the State posits no exception to the search warrant requirement. It argues only that Hinton has no “legitimate expectation of privacy” in the text messages. Clerk’s Papers at 19-20.1 would hold that he did and that *55the search occurred without authority of law, i.e, a court-issued search warrant.
¶54 It is also worth noting that many, if not'most, mobile phone owners are in immediate possession of their phones at all times.14 The fact that this kind of phone, as opposed to a landline telephone, is so closely associated with an individual lends credence to the conclusion that a sender of a text message has a privacy interest that the phone’s owner will be the immediate recipient of the message and, thus, the sender can expect that the message will remain private absent voluntary action by the phone’s owner to disclose the contents of the text message. And, in many respects, the user of text messages has a greater privacy interest in text messages than in oral conversations because oral conversations can be overheard.15 In contrast, text messages are insulated from the accidental or deliberate eavesdropper unless the eavesdropper possesses the receiving phone. Thus, the privacy interests of the text users should not be swept away by arguments that their messages are not private.
II. Text Message Privacy Interest Protections
¶55 In holding that Hinton did not have an expectation of privacy in his text messages to Lee, the majority fails to take into account evolving notions of privacy in a society increasingly reliant on electronic forms of communication. For example, in Quon, amici curiae in support of respondent Quon presented statistical data on the prevalence of elec*56tronic forms of communication to support the argument that society recognizes an expectation of privacy in text messages:
A 2009 survey found that 85% of adults owned a mobile phone. Approximately nine out of ten adults use a mobile phone and one in seven adults owns only a mobile phone. Furthermore, 14.5% of American homes received “all or almost all” calls on wireless telephones, even if there also was a landline telephone in the house. Stephen J. Blumberg & Julian Luke, Wireless Substitution: Early Release of Estimates From the National Health Interview Survey, CDC National Center for Health Statistics, July-December 2008, http://tiny.cc/cdcnihstats. . . .
Texting, along with the related services for transmitting photos and videos between phones, has become an extremely popular form of communication, with an average of 4.1 billion text messages sent and received in the nation each day.
Many Americans today use text messages to convey information that formerly would have been the subject of an oral telephone conversation. According to a 2008 Nielson Mobile survey, U.S. mobile subscribers “sent and received on average 357 text messages per month [in the second quarter of 2008], compared with making and receiving 204 phone calls a month. ...” Marguerite Reardon, Americans Text More Than They Talk, CNET, Sept. 22, 2008, http://tiny.cc/CNET.
Br. of Electronic Frontier Foundation et al. as Amici Curiae in Support of Resp’ts, City of Ontario v. Quon, No. 08-1332, 2010 WL 1063463, at *6-8 (U.S. Mar. 23, 2010) (Br. of EFF) (footnotes and citation omitted).
¶56 Statistical data on the prevalence of electronic communications clearly demonstrate that sending and receiving of text messages on a cell phone, “texting,”16 has become *57the predominant form of communication.17 And American teenagers, in particular, engage in substantially more text messages per day than phone calls and certainly more than letters.18 This emerging data establishes, and courts cannot ignore, a clear shift in Americans’ private communications from older forms of postal mail, telephone, and face-to-face conversations to text and e-mail messages generated and stored on smartphones.19
¶57 Courts must analyze new forms of communication within the context of our society’s evolving and existing expectations of privacy.20 Justice Sotomayor recognized this in Jones. And the United States Supreme Court acknowledged in Quon that “[r]apid changes in the dynamics of communication and information transmission are evident not just in the technology itself but in what society accepts as proper behavior.” 130 S. Ct. at 2629; see also United States v. Warshak, 631 F.3d 266, 285 (6th Cir. 2010) (“[T]he Fourth Amendment must keep pace with the inexorable march of technological progress, or its guarantees will wither and perish.” (citing Kyllo v. United States, 533 U.S. 27, 34, 121 S. Ct. 2038, 150 L. Ed. 2d 94 (2001))). Seemingly, if the Supreme Court is willing to recognize these concerns under the Fourth Amendment, we surely need to recognize them under the even greater protections provided by article I, section 7 of the Washington State Constitution.
*58¶58 The majority’s opinion abrogates the protections of article I, section 7 in Washington and rejects the Fourth Amendment protections of all citizens. Never would our constitutional framers have anticipated that the razzledazzle of technology would expose citizens to unconsented, unexamined State intrusion into their private affairs. Recognizing the prevalence of individual electronic communication on handheld computers, i.e., smartphones, and society’s evolving notions of privacy in those communications, I would hold that the officer’s warrantless search of Lee’s iPhone to obtain Hinton’s phone number and text messages violated article I, section 7 of our state constitution absent a narrow exception to the warrant requirement.
¶59 Broadly interpreted, the majority’s holding provides that no citizen of this state has an expectation of privacy in any form of electronic communication under either our state or federal constitutions.21 That holding undermines every individual’s protection from State intrusion into their legitimate privacy interests in communications afforded by evolving and existing technology.22
¶60 Accordingly, I dissent.
Review granted at 175 Wn.2d 1022 (2012).

 See majority at 31 n.l.


 Other courts have found that individuals have a reasonable expectation of privacy in their cell phones and the information contained on their cell phones, including text messages. See, e.g., United States v. Zavala, 541 F.3d 562, 577 (5th Cir. 2008) (“[C]ell phones contain a wealth of private information, including emails, text messages, call histories, address books, and subscriber numbers”; thus, defendant had a “reasonable expectation of privacy regarding [the cell phone’s contents].”); United States v. Finley, 477 F.3d 250, 259 (5th Cir. 2007) (A defendant had a reasonable expectation of privacy in the text messages stored on his cell phone because he had possessory interest in the phone and took “normal precautions to maintain his privacy in the phone.”); United States v. Davis, 787 F. Supp. 2d 1165, 1170 (D. Or. 2011) (“A person has a reasonable expectation of privacy in his or her personal cell phone, including call records and text messages.”); United States v. Quintana, 594 F. Supp. 2d 1291, 1299 (M.D. Fla. 2009) (“A search warrant is required to search the contents of a cell phone unless an exception to the warrant requirement exists.”); State v. Smith, 124 Ohio St. 3d 163, 169, 2009-Ohio-6426, 920 N.E.2d 949 (Cell phone users have “a reasonable and justifiable expectation of a higher level of privacy in the information [cell phones] contain” because of their multifunctional uses and ability to store large amounts of private data, including text messages.). But cf. United States v. Flores-Lopez, 670 F.3d 803 (7th Cir. 2012) (police officers may conduct a warrant-less search of arrestee’s cell phone to obtain the cell phone number).
Admittedly, these cases do not address an individual’s expectation of privacy in text messages that are communicated to a third party. However, the Sixth Circuit Court of Appeals has held that “the mere ability of a third-party intermediary to access the contents of a communication cannot be sufficient to extinguish a reasonable expectation of privacy.” United States v. Warshak, 631 F.3d 266, 286 (6th Cir. 2010). The Warshak court held:
[A] subscriber enjoys a reasonable expectation of privacy in the contents of emails “that are stored with, or sent or received through, a commercial [Internet service provider (ISP)].” The government may not compel a commercial ISP to turn over the contents of a subscriber’s emails without first obtaining a warrant based on probable cause. Therefore, because they did not obtain a warrant, the government agents violated the Fourth Amendment when they obtained the contents of Warshak’s emails. Moreover, to the extent that the [Stored Communications Act (SCA), 18 U.S.C. section 2703,] purports to permit the government to obtain such emails warrantlessly, the SCA is unconstitutional.
631 F.3d at 288 (citations omitted) (quoting Warshak v. United States, 490 F.3d 455, 473 (6th Cir. 2007)).
I would hold that the Warshak court’s rationale in establishing individuals’ reasonable expectation of privacy in the contents of their e-mail is equally applicable to cell phone users’ expectation of privacy in the contents of their text messages. I would also extend the Warshak court’s holding to prohibit a warrant-less search by government agents of text messages sent to and stored on a third party’s cell phone. In my view, a third party’s ability to access text messages sent by an individual does not diminish the text message sender’s expectation of privacy in his or her text message communications.


 Cell phones are commonly provided by employers so that employees are expected to be checking them throughout the day. Many employers also permit cell phones to be within reach all day so that work lines will not be tied up with personal calls. Br. of Electronic Frontier Foundation et al. as Amici Curiae in Supp. of Resp’ts, City of Ontario, Cal. v. Quon, No. 08-1332, 2010 WL 1063463, at *16 (U.S. Mar. 23, 2010); see generally Katharine M. O’Connor, Note, :o OMG They Searched My Txts: Unraveling the Search and Seizure of Text Messages, 2010 U. Ill. L. Rev. 685.


 “The [text message] user seeks to exclude the communication from the uninvited ear by avoiding speaking into the mouthpiece altogether.” O’Connor, at 713.


 Text messaging, also known as short message service (SMS) or “texting,” uses cell phones or pagers to send and receive electronic written messages.


 Text-message use is expected to continue to surge. “One study estimated that there were 5 trillion SMS texts sent worldwide in 2009 and that there will be more than 10 trillion SMS texts sent worldwide in 2013.” Br. of EFF, 2010 WL 1063463, at *9.


 One study found that American teenagers sent an average of 3,146 texts per month. Br. of EFF, 2010 WL 1063463, at *9.


 Br. of EFF, 2010 WL 1063463, at *10; see also O’Connor, at 685.


 Well established case law under the Fourth Amendment provides that a sender of a letter or other sealed package has a reasonable, and legitimate, expectation of privacy in those articles until they are delivered to the recipient. See, e.g., United States v. Jacobsen, 466 U.S. 109, 114, 104 S. Ct. 1652, 80 L. Ed. 2d 85 (1984). This doctrine is unworkable in the electronic communication context because electronic messages are delivered nearly instantaneously and, thus, would leave the sender of electronic communications with no expectation of privacy.


 Because I would hold the warrantless search unconstitutional on state constitutional grounds, I do not further address Hinton’s Fourth Amendment challenge. State v. Monaghan, 165 Wn. App. 782, 795, 266 P.3d 222 (2012).


 Should this be the law in Washington, every cell phone purchaser, including youth, who tend to use these phones without discretion, should necessarily be warned that the State may search their or their friends’ cell phones without a legally issued search warrant based on probable cause. This result cannot help but offend constitutional notions of individual protections from unwarranted State intrusion into private affairs.